FILED
                             NOT FOR PUBLICATION                             JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HEYDI MARISOL SOMOZA,                            No. 11-73525

               Petitioner,                       Agency No. A200-031-432

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Heydi Marisol Somoza, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Somoza testified that gang members killed her boyfriend – a bus driver who

refused to pay an extortion demand – and afterwards threatened to kill her if she

remained in El Salvador. Substantial evidence supports the agency’s finding that

Somoza failed to establish her experiences in El Salvador rise to the level of

persecution. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005)

(record did not compel finding threats constituted persecution); see also Wakkary

v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (no past persecution where harm to

others was not part of “a pattern of persecution closely tied to” petitioner) (internal

quotation marks and citation omitted). Substantial evidence also supports the

agency’s finding that Somoza failed to establish a well-founded fear of future

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility

of future persecution too speculative). Thus, we deny the petition as to Somoza’s

asylum claim.

      Because Somoza did not establish eligibility for asylum, her withholding of

removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.




                                           2                                     11-73525
      Finally, Somoza does not challenge the BIA’s determination that she waived

appeal of the IJ’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                         3                                      11-73525